Citation Nr: 0120356	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-16 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a January 30, 1991, decision of the Board of Veterans 
Appeals which denied a permanent and total disability rating 
for pension purposes should be revised or reversed on the 
basis of clear and unmistakable error.

(The issues of whether previously disallowed claims for 
service connection for a back disorder and a left shoulder 
disorder have been reopened by submission of new and material 
evidence, entitlement to service connection for alcoholism 
secondary to service-connected post-traumatic stress 
disorder, entitlement to an initial rating higher than 
50 percent for post-traumatic stress disorder, entitlement to 
an effective date earlier than May 23, 1991, for a permanent 
and total disability rating for pension purposes, and 
entitlement to special monthly pension based on a need for 
regular aid and attendance or housebound status are the 
subjects of a separate decision of the Board.)  



REPRESENTATION

Moving party represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion by the veteran pursuant to 
38 U.S.C.A. §§ 5109A(a) and 7111 (Supp. 2000) alleging clear 
and unmistakable error (CUE) in a January 31, 1991, Board 
decision which denied the veteran's appeal for a permanent 
and total disability rating for pension purposes.  The issue 
was before the Board on appeal from an August 17, 1989, 
rating decision by the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which had 
denied the veteran's application for pension benefits on the 
basis that he was not permanently and totally disabled for 
pension purposes.  The January 30, 1991, Board decision also 
denied service connection for chronic obstructive pulmonary 
disease.  The veteran has not disputed this determination on 
the basis of CUE; accordingly, that issue will not be 
addressed herein.  

Following receipt of a reopened claim for pension on May 27, 
1991, the RO granted a permanent and total disability rating 
for pension purposes and pension was awarded as of that date.  
The effective date issue addressed in this decision is 
limited to the question of whether the veteran is entitled to 
a retroactive effective award beginning from the date of the 
original pension claim in 1988 on the basis of CUE in the 
January 1991 Board decision that denied the original claim.  
The issue of whether the proper effective date was assigned 
by the RO after the veteran reopened his pension claim on May 
27, 1991, is the subject of a separate decision of the Board.  

The Board notes that a large quantity of additional medical 
evidence has been received into the appellate record during 
the period since the veteran filed his CUE motion in August 
1999.  This evidence consists of material that did not come 
into existence until after January 1991 and relates primarily 
to other issues on appeal before the Board.  To the extent 
that the veteran believes that the additional evidence is 
relevant to the present determination, the Board points out 
that pursuant to Rule 1405(b) of the Board's Rules of 
Practice, found at 38 C.F.R. § 20.1405(b) (2000), no new 
evidence will be considered in conjunction with the 
disposition of a motion based on CUE.

While the appeal to the Board was pending at the RO, the 
veteran was represented by the New York Division of Veterans 
Affairs.  He has subsequently submitted a power of attorney 
designating The American Legion as his accredited 
representative.  


FINDINGS OF FACT

1.  The Board of Veterans' Appeals entered a decision on 
January 30, 1991, which held, in relevant part, that the 
veteran was not permanently and totally disabled for pension 
purposes.  

2.  The January 30, 1991, Board decision was consistent with 
and supported by the evidence then of record and did not 
involve misapplication of the law or VA regulations such as 
to result undebatably in an incorrect decision.  



CONCLUSION OF LAW

The January 30, 1991, Board decision denying the veteran's 
appeal for a permanent and total disability rating for 
pension purposes did not involve clear and unmistakable 
error.  38 U.S.C.A. § 7111 (Supp. 2000); 38 C.F.R. 
§§ 20.1403, 20.1404 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for VA disability pension in 
December 1988 in which he reported that he had completed two 
years of high school and had last worked in December 1986.  
His most recent job was as a laborer and  he had earned 
$1,500 during the 1 1/2 month duration of that employment.  
He had lost five days of work due to illness.  He reported 
having received treatment in August 1988 at a private 
hospital for breathing difficulty.  

In support of the application the veteran submitted a medical 
record from the House of the Good Samaritan Hospital showing 
that he had been hospitalized in August 1985 on an emergency 
basis for cellulitis of the right leg.  The discharge 
diagnoses included cellulitis of the right leg and acute 
alcoholism with delirium tremens and alcoholic seizures.

Medical records from a private physician, M. Ashraf, covering 
the period from February 1987 through December 1988 were 
received.  The disorders treated included alcoholism, chronic 
obstructive pulmonary disease and degenerative disc disease 
of the lumbar spine.  A history of left shoulder surgery for 
recurrent dislocation was reported, as was a history of a 
personality disorder.  

The veteran underwent comprehensive VA examinations in May 
1989.  On general medical examination the veteran stated that 
he had been drinking since he entered service in 1961 
moderately at first but heavily for the last 15 years.  He 
had been in a rehabilitation program the past fall and had 
had several hospitalizations for detoxification.  He had been 
told that his liver was involved.  He had had a seizure 
during one detoxification period and had dislocated his left 
shoulder during that seizure.  He described a series of upper 
respiratory infections.  He had smoked 1 1/2 to 2 packs of 
cigarettes per day since service.  He currently received 
treatment with inhalers.  He had not worked since 1979 due to 
a lack of work and the recurrent shoulder dislocation.  The 
diagnoses were chronic alcohol abuse with secondary liver 
damage, and marked chronic obstructive pulmonary disease.

On neurological examination, the veteran related that he had 
had a generalized seizure for the first time in 1979.  He had 
been treated with Dilantin and Phenobarbital, which had been 
discontinued.  On examination, the extremities were normal 
except for the left upper extremity which he could not raise 
above shoulder level.  There was some giveaway weakness.  
There was some hypesthesia in the left little finger and left 
ring finger with no weakness.  The clinical impression was 
history of seizures, probably related to alcohol intake.  

On orthopedic examination, the veteran complained that the 
left shoulder felt as if it was coming out of the joint and 
that he had marked pain and difficulty in moving the shoulder 
as well as numbness and tingling in the left hand.  He moved 
about well with a normal gait but markedly protected his left 
shoulder and arm.  Examination showed flattening of the 
lateral deltoid contour of the left shoulder and possible 
disuse atrophy of the musculature.  There was some increase 
in the upper dorsolumbar curve with some straightening of the 
lower lumbar curve and diffuse low back tenderness.  The 
diagnoses were recurring low back pain and post traumatic 
chronic capsulitis of the left  shoulder.  X-rays showed mild 
degenerative changes at T11 - T12 and partial subluxation of 
the glenohumeral joint with a large Hill-Sach's deformity.

On psychiatric evaluation, the veteran reported that he had 
seizures about six times per year.  He had been in a 
rehabilitation program in 1988 and had gone through a detox 
treatment at a private hospital in March 1989.  He described 
feelings of hopelessness and stated that a doctor had told 
him that he did not have much longer to live.  On examination 
the veteran wrung his hands and was emotionally agitated and 
was depressed.  There was psychomotor retardation.  The 
stream of mental activity was extremely underproductive with 
no spontaneity.  The veteran complained that he could not 
concentrate or read the newspaper.  He showed Beck's 
cognitive scale of depression.  He denied suicidal ideation.  
Insight and judgment were impaired.  The diagnoses on Axis I 
were dysthymic disorder and alcohol dependence.  The veteran 
submitted a January 1989 statement from E. B. Burge, Ph.D., 
of Tri-County Counseling Associates which related that he had 
been a client in a military VA readjustment PTSD counseling 
program.  The veteran had been faithful at all weekly 
counseling sessions and appeared to be working hard on his 
alcohol readjustment problems.

The Board's January 1991 decision found that the veteran's 
ratable disabilities included alcoholic seizures, chronic 
obstructive pulmonary disease, a recurring low back pain with 
mild degenerative changes of the thoracic spine, and a left 
shoulder disability resulting in pain and limitation of 
motion.  The decision noted that the veteran also had a 
dysthymic disorder.  The Board explained that alcoholism 
constituted willful misconduct and could not be included in 
determining entitlement to pension.  The Board acknowledged 
that the veteran's lack of education and training together 
with limited employment experience somewhat restricted his 
work opportunities.  The decision contained the following 
additional language:

However, we also note that he reportedly 
has been faithful to rehabilitation in an 
alcoholic readjustment program and is, 
therefore, capable of improving his 
ability to reenter the employment market.  
At the age of 46, he is nowhere near the 
normal retirement age, and his permanent 
physical disabilities are not of such 
severity as to prevent all forms of 
substantially gainful employment.  In 
addition, by abstaining from alcohol, the 
veteran can improve both his chances of 
avoiding seizures again and alleviating 
his chronic depression.  In conclusion, 
the veteran does not meet the necessary 
requirements for entitlement to 
nonservice-connected pension benefits at 
this time.  


II.  Analysis

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d, 1516 (Fed. Cir. 1994).  However, such challenges 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271.  The 
statutory authority for the revision of Board decisions on 
the basis of CUE granted by Public Law No. 105-111 is found 
in 38 U.S.C.A. §§ 5109A (a) and 7111 (West 1991 & Supp. 2000) 
which codified, without substantive change, the existing 
regulation, 38 C.F.R. § 3.105(a), providing for revision of 
RO decisions on the basis of CUE.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 
(Fed Cir. 1998).  The Board has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
Such review may be initiated by the Board on its own motion 
or by a party to the decision.  38 C.F.R. § 20.1400 (2000).  
The VA General Counsel has held that the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (2000); VAOPGCPREC 1-98 (Jan. 13, 1998).  

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403, defines what does and does not constitute 
CUE.  The regulation provides as follows in relevant part:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

(b)  Record to be reviewed.--(1)  General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on 
the record and the law that existed when 
that decision was made.  

(2)  [Omitted]  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d)  Examples of situations that are not 
clear and unmistakable error.-- 

(1)  Changed diagnosis.  A new 
medical diagnosis that 
"corrects" an earlier diagnosis 
considered in a Board decision.  

(2)  Duty to assist.  The 
Secretary's failure to fulfill 
the duty to assist. 

(3)  Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.  

(e)  Change in interpretation.  
Clear and unmistakable error 
does not include the otherwise 
correct application of a statute 
or regulation where, subsequent 
to the Board decision 
challenged, there has been a 
change in the interpretation of 
the statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).  

The regulatory definition of CUE was based on prior rulings 
of the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (Court), and Congress intended that the VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  Therefore, the body of jurisprudence that has 
evolved from years of court decisions is applicable in the 
present adjudication.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that "[c]lear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  CUE 
denotes "errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet.App. 310, 313 (1992).  "It must 
always be remembered that [CUE] is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Under the law in effect at the time of the Board's decision, 
pension was payable to a veteran of a war who had the 
requisite service and who was permanently and totally 
disabled.  38 U.S.C.A. §§ 502, 521 (as in effect in January 
1991).  If the veteran's disability was ratable at less than 
100 percent and he was under the age of 65, it was required 
that he be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 (as in effect in January 1991).  

The veteran argues that the January 1991 Board decision was 
erroneous because it relied on the fact that he had been 
enrolled in an alcohol rehabilitation program and that his 
enrollment in such a program should not have been used 
against him.  He maintains that the Board used the fact that 
he was expected to complete the program successfully to 
rationalize not using chronic depression attributed to 
alcoholism as a basis to establish permanent and total 
disability.  He expresses the belief that if the chronic 
depression had been considered, a favorable decision would 
have been rendered.  

It is problematic whether the veteran's allegations are 
sufficiently specific and probative to demonstrate that the 
Board's decision would have been manifestly different if the 
premise of his arguments were accepted.  However, a lack of 
specificity as to the nature of the alleged CUE is not by 
itself fatal to the motion in view of the decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans, et. al, v. 
Gober, 234 F.3d, 682 (2000), wherein the Federal Circuit 
invalidated Rule 1404(b) (38 C.F.R. § 20.1404(b)) as it 
operated in conjunction with Rule 1404(c) (38 C.F.R. 
§ 20.1404(c)) to deny review of a CUE motion for failure to 
comply with the regulatory pleading requirements.  The Board 
is now free to review the decision for CUE regardless of 
whether there are specific allegations of fact or law that 
would have satisfied the regulation.  

The veteran accuses the Board of having used his success in 
an alcoholic rehabilitation program as evidence against him.  
It should be pointed out that the regulation in effect both 
then and now provided that disability resulting from the 
drinking of a beverage to enjoy its intoxicating effects 
would be considered the result of willful misconduct.  
38 C.F.R. § 3.301(c)(2) (as in effect in January 1991).  The 
regulation was set forth in the decision and it was made 
clear that the effects of alcoholism could not be considered 
in establishing entitlement to pension.  It should be pointed 
out that the law regarding the effect of alcohol on claims 
for VA disability benefits is currently in a state of flux 
and that a stay on the adjudication of claims involving such 
issues is now in effect.  The stay has no effect on the 
preset adjudication since CUE determinations must be based on 
the law in effect at the time of the Board decision being 
challenged.  Russell, Id.  

The Board's reference to successful completion of the program 
was to make the point that the veteran retained the ability 
to restore his employability.  The statement is perhaps 
misleading because it may be read as suggesting that if the 
veteran had not been successful in the rehabilitation 
program, his pension claim would have been stronger, which is 
not the case.  The problem with the reference to the program 
was not that the completion of the program was improperly 
used against him, which it was not, but that it was mentioned 
at all.  In either case, the outcome of the rehabilitation 
for alcohol was not a principal basis relied on by the Board 
in determining whether the veteran was permanently and 
totally disabled.  The Board's determination was based on a 
comprehensive review of all of the evidence of record as it 
related to many disabilities in conjunction with the evidence 
pertaining to his education and work experience.  That 
determination involved a broad process of weighing and 
balancing the evidence in light of the pension entitlement 
criteria set for by law.  Allegations that a previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the astringent definition of CUE.   See 
38 C.F.R. § 20.1403(d)(3); Baldwin v. West, 3 Vet. App. 1, 5 
(1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

The veteran argues that the Board did not consider chronic 
depression as a disability to establish permanent and total 
disability, claiming that the Board attributed it to 
alcoholism.  The allegation is entirely incorrect, inasmuch 
as the plain language of the decision states that a dysthymic 
disorder was found to be one of the ratable disabilities to 
be considered in the pension determination.  In the Third 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association (DSM-III-
R), which was issued in May 1987 and was the current version 
of the manual at the time of the Board's decision, the term 
dysthymia is used synonymously with the term depressive 
neurosis, the descriptive label found in prior editions.  
Whether referred to as depression or dysthymia, the disabling 
effects of this mood pathology were factored into the 
determination.  The effect of alcoholism in causing 
depression clearly was not deemed to be a factor; the fact 
that dysthymia was counted at all represents, in fact, a 
finding that it was not due to alcoholism.  The veteran 
claims that depression was instead due to a sexual assault in 
service.  Regardless of whether this is true, the symptoms of 
depression or dysthymia described in the record were 
considered in full in the Board's decision.  

Upon review of the CUE allegations raised by the veteran in 
light of the evidence of record at the time of the Board's 
January 1991 decision, the Board finds that the veteran has 
not identified any error in the decision that satisfies the 
applicable definition of CUE.  The allegations raised by the 
veteran do not describe any defect in the decision which, had 
it not been made, would have manifestly and undebatably 
resulted in a different outcome in the appeal.  Therefore, 
the motion for revision or reversal of the January 1991 Board 
decision on the basis of CUE must be denied.  


ORDER

The motion for revision of the January 30, 1991, decision of 
the Board of Veterans' Appeals on the basis of clear and 
unmistakable error is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

